     Case 2:18-cv-08133-PA-E Document 112 Filed 01/15/21 Page 1 of 2 Page ID #:689



 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10

11   RUBEN F. MARTINEZ,                 ) NO. CV 18-8133-PA(E)
                                        )
12               Plaintiff,             )
                                        )
13         v.                           )    ORDER ACCEPTING FINDINGS,
                                        )
14   L. SCOTT, et al.,                  )    CONCLUSIONS AND RECOMMENDATIONS
                                        )
15               Defendants.            )    OF UNITED STATES MAGISTRATE JUDGE
                                        )
16

17

18         Pursuant to 28 U.S.C. section 636, the Court has reviewed the
19   First Amended Complaint, all of the records herein and the attached
20   Report and Recommendation of United States Magistrate Judge.             Further,
21   the Court has engaged in a de novo review of those portions of the
22   Report and Recommendation to which any objections have been made.               The
23   Court accepts and adopts the Magistrate Judge’s Report and
24   Recommendation.
25

26         IT IS ORDERED that: (1) any state law claims, retaliation claims
27   and conspiracy claims alleged in the First Amended Complaint are
28   dismissed without prejudice and without leave to amend; (2) the action
Case 2:18-cv-08133-PA-E Document 112 Filed 01/15/21 Page 2 of 2 Page ID #:690
